Title: To James Madison from Paul Hamilton, 17 January 1811
From: Hamilton, Paul
To: Madison, James


Sir
Navy Departt. Jany. 17th. 1811
I beg leave to submit to your perusal the papers sent herewith, which detail the loss of the U. S. schooner Revenge, which was on her way from Newport to New London, the harbour chosen for it’s superior security as a Rendezvous, during the winter and equinoctial gales.
However unpleasant this occurrence, at first sight may appear, as the crew, the arms and furniture are saved, I do not think that the loss of the mere hull of the vessel is much to be regretted, as it was very unsound, and but for this accident, might at some other time have foundered under circumstances much more calamitous. I have the honor to be, Sir, with the greatest respect yrs.
Paul Hamilton
